324 S.W.3d 401 (2010)
KENTUCKY BAR ASSOCIATION, CLE COMMISSION, Movant,
v.
D. Anthony BRINKER, Respondent.
No. 2010-SC-000004-KB.
Supreme Court of Kentucky.
October 21, 2010.

OPINION AND ORDER
The Kentucky Bar Association Continuing Legal Education Commission has requested that we enter an order of suspension *402 against D. Anthony Brinker, KBA No. 07614. Brinker's last known bar roster address is 301 Pike Street, P.O. Box 1226, Covington, Kentucky 41011.
Brinker was certified to this Court as being in non-compliance with the minimum annual continuing legal education requirements for the 2008-09 educational year in December 2009. We entered an order on December 10, 2009 ordering Brinker to show cause why he should not be suspended for non-compliance with the minimum CLE requirements. Brinker's response to the show cause order was deficient, in that it did not include the $25.00 filing fee required by both the order itself and SCR 3.669(3), and thus, we issued a deficiency letter on January 4, 2010 requiring the payment of the filing fee within ten days. Brinker never corrected this deficiency, but his response was filed nonetheless.
Thereafter, we issued an order, dated March 18, 2010, adjudging Brinker guilty for failing to complete the annual mandatory minimum continuing legal education requirements for the 2008-09 year, and ordering him to pay a fine in the amount of $750.00 by April 7, 2010. Said order also applied back credits from the 2009-10 educational year to Brinker's CLE record for 2008-09 in order to cure his deficiency, and prevented him, pursuant to SCR 3.667(2), from applying for a non-hardship extension for the educational years ending June 30, 2010 and June 30, 2011.
Just as Brinker never paid the $25.00 filing fee for his response to the show cause order, he has yet to pay the $750.00 fine that was due on April 7, 2010. Furthermore, the CLE Commission advises this Court in its motion that Brinker failed to earn sufficient CLE credits to satisfy the mandatory minimum required for the 2009-2010 educational year, which ended on June 30, 2010.
Due to Brinker's failure to comply and subsequently respond, and due to his continued non-compliance with the CLE requirement, the CLE Commission requests that Brinker be suspended from the practice of law pursuant to SCR 3.669(4). We find this to be an appropriate sanction.
Accordingly, it is ORDERED that:
1. D. Anthony Brinker is adjudged guilty of failing to comply with this Court's order, entered March 18, 2010, requiring him to pay a fine in the amount of $750.00;
2. He is hereby suspended from the practice of law until such time as this Court enters an order restoring or reinstating his membership in the Kentucky Bar Association;
3. He shall not file an application for restoration or reinstatement until such time as any CLE deficiency of record and existing requirements are met as set forth in SCR 3.675 and he has paid the sum of $750.00 to the Kentucky Bar Association, along with such other costs as are necessary;
4. He shall, pursuant to SCR 3.390, notify all courts in which he has matters pending of his suspension from the practice of law, and notify all clients in writing of his inability to represent them and of the necessity and urgency of promptly retaining new counsel by letter duly placed in the United States mail within ten days of the date of this order. He shall simultaneously provide a copy of all such letters to the Kentucky Bar Association. Furthermore, to the extent possible and necessary, he shall immediately cancel and cease any advertising activities in which he is engaged; and
5. If he fails to comply with any of the terms of discipline as set forth herein, *403 upon motion of the Office of Bar Counsel, this Court may impose other discipline in this matter.
All sitting. All concur.
ENTERED: October 21, 2010
/s/ John D. Minton, Jr.
    Chief Justice